Title: To Thomas Jefferson from Andrew Lewis and Col. William Fleming, 31 August 1779
From: Lewis, Andrew,Fleming, William
To: Jefferson, Thomas



Sir
Botetourt Augt 31 1779

In compliance with the orders of Council of July the 23d, directing Genl. Lewis, William Fleming and Willm. Christian to meet for the purpose of fixing the Stations proper for the Troops designed for the Defence of the So. western Frontiers, Andrew Lewis and Wm. Fleming accordingly met, and on Maturely considering the order of Council, to Comply therewith, in forming as compleat a Chain of defence as the number of men allotted for that service will admit of. It is our oppinion that at, or as near the following places mentioned as a proper situation will suit: Fifty Men with the usual officers be stationed at or near the Mouth of Guayandot and Fifty Rank and File with the proper Officers at or near the Mouth of Big Sandy River, One hundered Rank and File at or near the Junction of Licking Creek with the Ohio. And Fifty at or near Martins Cabbin in Powels Vally. We imagine these posts occupied on the Ohio, will be of more service for the protection of the Frontier  than stationing the Battalion nearer the Inhabitants. The Station at Licking is not a great distance from some Shawnese Town[s] and near the place they generally cross the Ohio. From these Towns, when they make inroads on our Southern Frontiers, it may be a proper Station for the Commandt. of the So. department, as he may at short notice command any detachment from Sandy, or Guandot Stations and Join’d with the Inhabitants of Kentucky conveniently carry on any Offensive Opperations against the Enemy on Meamee or elsewhere to the westward of Licking. The Station we make free to mention to Your Honorable Board in Powels Vally, will not only keep the communication open with Kentucky County but be a defence to the Western Frontier of Washington, by being near the path of the Northern Tribes in their way either to the Cherokees or Chuckamoga Indians. We think it would forward the Service for the Men raised in or near the Frontier Counties to be immediatly employed in the defence thereof and might save unnecessary marching. We therefor recommend it that the 50 Men we mention to be station’d at Guyandot and the 50 at Big Sandy River be raised from Montgomery, Botetourt and Rockbridge Counties. The 100 at Licking from Kentucky, Pitsilvania and Henry Counties and the 50 in Powels Vally from Washington and Bedford. And should the Districts of the above mentioned Counties be insufficient for the Men requir[ed] the Honorable Board may please to make up the deficiencies from Buc[k]ingham, Amherst or other convenient Counties. We beg leave to mention we think 5 Doz falling Axes. Eight broad Axes 1 ½ Doz Mattocks or Grubing hoes, 1 ½ Doz Agurs of different sizes. 1 D[oz] drawing knives Eight Fro’s and Four Cross cut saws with some Spike Nails tenpenny Do. and Gimblets will be sufficient for the Southern Troops with one Camp kettle that hold two Gallons for each Six Men. These articles cannot be procured here and ought to be provided below. Riffles are the properest fire Arms for our Service. We wish the board to give an encouragement to the Volunteers to furnish themselves with Guns, Shot pouches and Powder horns. You will perceive Sir we have only turnd our Attention to the Southward of the Kanhaway, and make no doubt the Commissioners for the Northern District will establish a post of Communication between Fort Randolph and Green Brier County. We are Sir Your most obt. Humb[le] Servants,

Andw. Lewis Willm. Fleming

